Case 1:16-cv-00190-PLM-PJG ECF No. 340 filed 08/21/20 PageID.2838 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MICHAEL KITCHEN, #189265,              )
           Plaintiff,                  )
                                       )      No. 1:16-cv-190
-V-                                    )
                                       )      HONORABLE PAUL L. MALONEY
CORIZON HEALTH, INC., et al.,          )
          Defendants.                  )
                                       )
                                    JUDGMENT

      In accordance with the order entered today (ECF No. 339), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: August 21, 2020                                /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
